— Judgment unanimously affirmed. Memorandum: Defendant was convicted of four counts of robbery in the first degree and one count of burglary in the first degree. He contends, inter alia, that a jacket, seized by police while effecting defendant’s warrantless arrest in his home, should have been suppressed. In denying the suppression motion, the court expressed the view that the decision in Payton v New York (445 US 573) was not to be retrospectively applied. On that basis, the court found it unnecessary to take evidence to determine whether the warrantless arrest was justified by exigent circumstances. Subsequent to trial it was held that the rule of Payton is to be applied to pending cases (United States v Johnson, 457 US 537). While ordinarily we would hold the appeal and remit the case for an appropriate hearing (see People v Maerling, 89 AD2d 1001), that procedure need not be *935followed here. The evidence of defendant’s guilt was overwhelming and even if it were demonstrated that the jacket should have been suppressed, there is no reasonable possibility that its admission into evidence might have contributed to defendant’s conviction (see People v Goodman, 54 NY2d 451). We have examined the other issues raised by defendant and find them to be without merit. (Appeal from judgment of Supreme Court, Erie County, Mark, J. — robbery, first degree, and burglary, first degree.) Present — Dillon, P. J., Hancock, Jr., Callahan, Denman and Green, JJ.